 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8
     ROBERT KAHN,
                                                      No. MC19-0169RSL
 9
                            Plaintiff,

10
                   v.                                 ORDER

11
     MASTERS ENTERPRISES, INC.
     (SEATTLE) d/b/a FAX LIST
12
     WHOLESALERS,

13
                            Defendant.

14
     ________________________________

15
     Underlying Case: Kahn v. Grand Slam
16
     Enterprises, LLC, et al., Case No. 1:17-cv-
     5033AT (N.D. Ga.).
17

18

19          This matter comes before the Court on a motion to compel filed by the plaintiff in

20   the underlying litigation pending in the United States District Court for the Northern

21   District of Georgia. Dkt. # 1. The target of the subpoena, Masters Enterprises, Inc., has

22   opposed the requested relief. In light of the contested nature of this proceeding, the Clerk

23   of Court is directed to assign a civil action number.

24

25          Dated this 21st day of January, 2020.

26                                              A
                                                Robert S. Lasnik
27                                              United States District Judge

28
     ORDER - 1
